Citation Nr: 0814906	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a low back injury.

2.  Entitlement to service connection for a disability 
manifested by left foot numbness, including as secondary to 
low back injury. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1986 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran perfected an appeal for service connection for 
muscle/nervous twitches.  In a August 2007 rating decision, 
the RO granted service connection for myoclonic jerks.  As 
this represents the full grant of the benefit sought, the 
issue is no longer before the Board. 


FINDINGS OF FACT

1. Service connection for residuals of a low back injury was 
denied in February 1993; the veteran did not appeal that 
decision.

2.  Evidence received since the February 1993 rating action 
does not relate to a previously unestablished fact and does 
not raise a reasonable possibility of substantiating the 
veteran's service connection claim for residuals of a low 
back injury.

3.  A disability manifested by left foot numbness is not 
shown on clinical evaluation.  


CONCLUSIONS OF LAW

1.  The February 1993 rating action, denying service 
connection for residuals of a low back injury, is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1992); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for residuals of a low back injury.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A disability manifested by manifested by left foot 
numbness was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2005, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims. In light of the 
Board's denial of the appellant's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the claim for whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for residuals of a low back injury, the 
requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006) regarding new and material evidence claims have been 
met.  The veteran has been notified of the evidence and 
information necessary needed to reopen his claim, to 
substantiate each element of the underlying service 
connection claim, and to substantiate the elements needed for 
service connection that were found insufficient in the prior 
denial on the merits. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

Analysis

Low Back Injury

Initially, in December 1992, without review of service 
medical records, the RO denied service connection for a low 
back injury.  Subsequently, after receipt and review of the 
veteran's service medical records, the RO denied service 
connection for status post low back injury in February 1993.  
The veteran was informed of that decision and he did not file 
a timely appeal.  The February 1993 decision denying service 
connection for low back injury is final.  38 U.S.C.A. § 7105; 
38 C.F.R. 
§ 20.302, 20.1103. 

In January 2005, the veteran sought to reopen his claim of 
service connection for residuals of a low back injury.  To 
reopen the claim, the veteran must submit new and material 
evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). T he Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records 
and a VA examination report.  In denying the claim, the RO 
found that there was no indication of a low back disability 
in service, and contemporary evidence did not demonstrate 
residuals of a low back injury and there was only a showing 
of musculoskeletal low back pain.  

The Board finds that the evidence received since the last 
final decision in February 1993 while not cumulative of other 
evidence of record, does not relate to an unestablished fact 
and does not raise a reasonable possibility of substantiating 
his claim.

Among the new evidence received since the February 1993 
rating decision are VA and private treatment records and VA 
examination reports.  In particular, a March 2006 private x-
ray noted a normal lumbar spine.  A July 2007 VA examination 
report noted an impression of mild to moderate multilevel 
degenerative changes in the lower cervical spine without 
evidence of cord impingement.  While this evidence is new and 
is not cumulative or redundant, it does not relate to an 
unestablished fact and raise a reasonable possibility of 
substantiating the claim.  Although the veteran has a 
cervical spine disability, there is no indication of 
residuals of a low back disability or a current low back 
disability related to service.  Accordingly, the veteran's 
attempt to reopen his claim of entitlement to service 
connection for residuals of a low back injury fails.  

Disability Manifested by Left Foot Numbness

The veteran contends that he has a disability manifested by 
left foot numbness as a result of his low back injury. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, on VA examination in July 2007, the examiner 
noted the veteran's complaints of intermittent numbness of 
the left foot/leg in cold weather.  Examination revealed 
normal sensation, pulses, skin and strength in the left foot.  
The examiner found no abnormality of the left foot. 

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In conclusion, the Board finds that there is no objective 
evidence of a disability manifested by left foot numbness.  
As the preponderance of the evidence is against the service 
connection claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



ORDER

New and material evidence having not been submitted to reopen 
a claim of service connection for residuals of a low back 
injury, the appeal is denied.

Service connection for a disability manifested by left foot 
numbness, including as secondary to low back injury is 
denied. 




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


